Memorandum.
The order of the Appellate Term should be reversed and the complaint dismissed on the ground that the evidence at the trial failed to establish, beyond a reasonable doubt, that the defendants were guilty of disorderly conduct under subdivision 7 of section 240.20 of the Penal Law; more specifically, there is absent from the record the essential quantum of proof that the defendants, ‘ ‘ with intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof * * * create [d] a hazardous or physically offensive condition ” by their burning of the flag. Intentional or reckless creation of a hazard is not established merely by the subjective conclusion of the police officer that there was a crowd and restraining barriers or that a small fire might have caused or threatened injury to relatively passive bystanders or sympathizers.
In this view, we do not reach the constitutional argument advanced by the defendants.